Citation Nr: 0800666	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2004, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in April 2005.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for residuals of right 
ankle sprain.  After clarification from the veteran's 
representative, a March 2006 communication from the veteran 
was accepted as a withdrawal of the right ankle issue.  


REMAND

The veteran claims that he experienced stressors in Vietnam 
which included his location coming under enemy attack.  
Service records show the veteran was assigned to the 617th 
Engineer Company in Vietnam.  

The RO duly requested a search of pertinent records in an 
attempt to corroborate the veteran's claimed stressors.  It 
appears that the search was negative for the specific 
location reported by the veteran.  However, although somewhat 
unclear, one reading of a November 2006 response to a 
"CURR" request is that that 617th Engineer Company was 
stationed at Long Binh instead of Go Dau Ha (the location 
cited by the veteran), and that Long Binh came under attack 
in October and November 1966.  

The record also includes an April 2007 letter from the 
National Archives and Records Administration to the effect 
that there are 673 pages of Daily Journals for the veteran to 
review.  It is unclear whether these records were reviewed as 
part of the initial "CURR" request or whether they are 
additional records which have yet to be reviewed.  

In view of the somewhat confusing nature of the evidence from 
the military regarding attempts to verify the claimed 
stressors, the Board believes additional development is 
necessary to fully assist the veteran. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should forward a copy of the 
veteran's service personnel records and a 
summary of claimed stressor to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and request corroboration 
of the claimed stressors as well as any 
verification that the unit to which the 
veteran was assigned came under attack 
during a period the veteran was assigned 
to such unit.  A specific request should 
be made for a search of pertinent Daily 
Journals as referenced in the April 2, 
2007, letter from the National Archives 
and Records Administration. 

2.  After completion of the above, the RO 
should review the record and determine 
whether the veteran engaged in combat or 
whether a claimed stressor has been 
corroborated.  In reaching this 
determination, the RO should consider the 
judicial holding in Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  
If the veteran's claim remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


